Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 15, 2020 and July 6, 2021 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 9, 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0240278). 

With regard to claims 1 and 9, Kim discloses a capacitance detection circuit, configured to detect a capacitance of a capacitor to be detected, the capacitor to be detected being a capacitor for touch detection in a screen of an electronic device ([0063] “… the touch sensing apparatus 100 may include a capacitive touch sensing apparatus”), and the capacitance detection circuit comprising:
	an amplification circuit (Figures 5 & 6, CS), connected to the capacitor to be detected and configured to convert a capacitance signal of the capacitor to be detected into a voltage signal, the voltage signal being associated with the capacitance of the capacitor to be detected ([0079] “The charge amplifier CA is configured to convert a signal received through the sensing lines SL into a voltage signal. The signal received through the sensing lines SL may be a current signal”); and
	a control circuit, connected to the amplification circuit and configured to control an amplification factor of the amplification circuit to be a first amplification factor in a first 
		The office finds no specific disclosure in Kim wherein noise generated by the screen in the first period is less than noise generated by the screen in the second period, and the first amplification factor is greater than the second amplification factor.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds noise generated by the screen in the first period being less than noise generated by the screen in the second period is a choice of one of a finite number of solutions, wherein that finite number of solutions include noise generated by the screen in the first period being less than noise generated by the screen in the second period, noise generated by the screen in the first period being more than noise generated by the screen in the second period and noise generated by the screen in the first period being the same as 

With regard to claims 6 and 14, Kim discloses the capacitance detection circuit further comprises: a driving circuit connected to the capacitor to be detected, and configured to input a driving signal to the capacitor to be detected ([0068] “
the touch sensor 120 may include a driving circuit 121, a sensing circuit 123, and a control and processing circuit 125”).

With regard to claims 7 and 15, Kim discloses the capacitance detection circuit further comprises: a filter circuit connected to the amplification circuit, and configured to 

With regard to claims 8 and 16, Kim discloses the capacitance detection circuit further comprises: a sample circuit connected to the filter circuit, and configured to convert the filtered voltage signal into a digital signal ([0070] “The sensing circuit 123 may convert the sensed signal into a digital signal”). 

With regard to claim 17, Kim discloses an electronic device, comprising: a screen; and the touch control chip according to claim 9 ([0095] “Various electronic components SB may be provided under the touch panel 110. For example, electronic components may be provided under the touch panel 110. The electronic components may be a display panel or a board …”).


Claims 2, 4, 5, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Watai (2009/0079501).

With regard to claims 2 and 10, the office finds no specific disclosure in Kim wherein the amplification circuit comprises an operational amplifier, and a first feedback 
		control, in the first period, the first feedback resistor to be connected and the second feedback resistor to be disconnected, so that the amplification factor of the amplification circuit is the first amplification factor; and
		control, in the second period, the second feedback resistor to be connected and the first feedback resistor to be disconnected, so that the amplification factor of the amplification circuit is the second amplification factor.
		Watai discloses the amplification circuit (Figure 5) comprises an operational amplifier (Figure 5, #11), and a first feedback resistor (Figure 5, #R12) and a second feedback resistor (Figure 5, #R13) connected between an input end and an output end of the operational amplifier (Figure 5 & [0037] “The output terminal of the amplifier 11 is coupled to the one input terminal via a feedback resistor unit Rf”), a resistance value of the first feedback resistor is greater than a resistance value of the second feedback resistor ([0038] “… resistance values of the resistors R12 to R14 that are set are in the ratio of 4 to 2 to 1 (4:2:1)”), and the control circuit is configured to:
		control, in the first period, the first feedback resistor to be connected and the second feedback resistor to be disconnected, so that the amplification factor of the amplification circuit is the first amplification factor ([0038] “The switching circuits SW11 to SW13 are respectively and independently switching-controlled based on three-bit control signals B1 to B3 output from a control circuit 13. The switching circuits SW11 to 
		control, in the second period, the second feedback resistor to be connected and the first feedback resistor to be disconnected, so that the amplification factor of the amplification circuit is the second amplification factor ([0038] “The switching circuits SW11 to SW13 are respectively and independently switching-controlled based on three-bit control signals B1 to B3 output from a control circuit 13. The switching circuits SW11 to SW13 become conductive when the control signals B1 to B3 that are inputted are in an H level, and, on the other hand, the switching circuits SW11 to SW13 become non-conductive when the control signals B1 to B3 that are inputted are in an L level” and Figure 7 row 3 wherein the office finds only R13 is in series with R15).  
		The office finds combining Kim and Watai would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Kim discloses an amplification circuit, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Watai also discloses an amplification circuit, a "comparable" device, which has been improved by including an amplification circuit comprising an operational amplifier, and a first feedback resistor and a second feedback resistor connected between an input end and an output end of the operational amplifier, a resistance value of the first feedback resistor is greater than a resistance value of the second feedback resistor, and the control circuit is configured to: control, in the first 

With regard to claims 4 and 12, the office finds no specific disclosure in Kim wherein the amplification circuit further comprises a switch connected in series to each feedback resistor, and the control circuit controls connection and disconnection of the each feedback resistor through the switch.  Watai discloses the amplification circuit further comprises a switch connected in series to each feedback resistor, and the control circuit controls connection and disconnection of the each feedback resistor through the switch (Figure 9, SW20 and R16).  
	The office finds combining Kim and Watai would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Kim discloses an amplification circuit, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Watai also discloses an amplification circuit, a "comparable" device, which has been improved by connecting a switch in series to each feedback resistor, and controlling connection and disconnection of the each feedback resistor through the switch with the control circuit.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Watai's known technique of connecting a switch in series to each feedback resistor, and controlling connection and disconnection of the each feedback resistor through the switch with the control circuit in the same way in Kim.  The office finally finds that because the claimed invention is simply an arrangement of old 

With regard to claims 5 and 13, Kim discloses the first period and the second period are determined according to a scanning frequency of the screen ([0075] “The plurality of driving units DRV1 to DRVn may successively output the pulse signals in a scanning manner”).


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Watai in view of GAO (2016/0301372). 

With regard to claims 3 and 11, Kim discloses the operational amplifier is a differential operational amplifier (Figure 11, Item CAP2).  The office finds no specific disclosure in Kim wherein one first feedback resistor and one second feedback resistor are connected between a first input end and a first output end of the differential operational amplifier; and one first feedback resistor and one second feedback resistor 
		The office finds combining Kim and Watai would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Kim discloses an amplification circuit, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Watai also discloses an amplification circuit, a "comparable" device, which has been improved by connecting one first feedback resistor and one second feedback resistor are between a first input end and a first output end of the differential operational amplifier.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Watai's known technique of connecting one first feedback resistor and one second feedback resistor are between a first input end and a first output end of the differential operational amplifier in the same way in Kim.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Kim and Watai, the combination would, therefore, yield predictable results.
		The office finds no specific disclosure in the combination of Kim and Watai wherein one first feedback resistor and one second feedback resistor are connected 
		The office finds combining Kim, Watai and GAO would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Kim and Watai discloses an amplification circuit, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds GAO also discloses an amplification circuit, a "comparable" device, which has been improved by connecting one first feedback resistor and one second feedback resistor are between a second input end and a second output end of the differential operational amplifier.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply GAO's known technique of connecting one first feedback resistor and one second feedback resistor between a second input end and a second output end of the differential operational amplifier in the same way in the combination of Kim and Watai.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Kim, Watai and GAO, the combination would, therefore, yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622